617 F.2d 536
WARREN JONES COMPANY, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 77-3986.
United States Court of Appeals, Ninth Circuit.
April 25, 1980.

1
Appeal from the Tax Court of the United States.


2
David E. Ketter, Seattle, Wash., for appellant.


3
Richard W. Perkins, Tax Div., Dept. of Justice, Washington, D. C., argued for appellee; M. Carr Ferguson, Tax Div., Washington, D. C., on brief.


4
Before GOODWIN and FERGUSON, Circuit Judges, and WILLIAMS,* District Judge.


5
The judgment of the Tax Court is affirmed substantially for the reasons set forth in the decision of the Tax Court reported at 68 T.C. 837 (1977).



*
 The Honorable Spencer M. Williams, United States District Judge for the Northern District of California, sitting by designation